DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 17 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (U.S. Pub. 2010/0044677) in view of Ni (U.S. Pub. 2014/0217543).
Claim 1:  Nagai discloses a light-receiving device comprising:
0.53Ga0.47As; paragraph 40), wherein the photoelectric conversion layer (3) is configured to absorb a wavelength of an infrared region (paragraph 40) to generate electric charges;
a first semiconductor layer (4; Fig. 2, paragraph 40) on the photoelectric conversion layer (3); 
a first insulation layer (5 and/or 21; Fig. 2, paragraphs 40, 46 and 51) that surrounds the photoelectric conversion layer (3) and the first semiconductor layer (4), wherein
the first semiconductor layer (4) includes a second conductivity-type region (15; Fig. 2; paragraph 40) at a middle region (middle region of 4) of the first semiconductor layer (4), and
the middle region (middle region of 4) excludes a periphery (periphery of 4) facing the photoelectric conversion layer (3) (Fig. 2).;
a contact electrode (12; Fig. 2, paragraph 41) coupled to the second conductivity-type region (15);
a coupling layer (33; Fig. 2, paragraph 47) coupled to the contact electrode (12), wherein the coupling layer (33) is configured to readout the electric charges through the contact electrode (12) (paragraph 47); and
a second insulation layer (6; Fig. 2, paragraphs 41 and 52) that surrounds the coupling layer (33).
Nagai appears to not explicitly the first compound semiconductor with a first conductivity type.
0.53Ga0.47As; paragraph 5) with a first conductivity type (n-type; paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai with the disclosure of Ni to have made the first compound semiconductor with a first conductivity type in order to be able to detect in an infrared band.
Claim 2:  Nagai in view of Ni discloses the light-receiving device according to claim 1 and Nagai further discloses 
wherein the first insulation layer (5 and/or 12) an opening (opening in 5; Fig. 2) at a position facing the second conductivity-type region (15) on the first semiconductor layer (4), and 
wherein the first insulation layer (5 and/or 21) surrounds side surfaces (side surfaces of 3 and 4) of the photoelectric conversion layer (3) and the first semiconductor layer (4) and a top face (top surface of 4) of the first semiconductor layer (4) (Fig. 2).
Claim 3:  Nagai in view of Ni discloses the light-receiving device according to claim 2 and Nagai further discloses a diameter of the opening (opening in 5) is smaller than an area of the first semiconductor layer (4) (Fig. 2).
Claim 4:  Nagai in view of Ni discloses the light-receiving device according to claim 1 and Nagai further discloses wherein 
the photoelectric conversion layer (3) includes a second semiconductor layer (2; Fig. 2, paragraph 40) on a side of a light-entering surface (upper surface of 3) of the photoelectric conversion layer (3), and 

Claim 5:  Nagai in view of Ni discloses the light-receiving device according to claim 1 and Nagai further discloses comprising a multilayer substrate (31; Fig.12, paragraph 47) on a surface (lower surface) opposite to a light-entering surface (upper surface) of the photoelectric conversion layer (3), wherein
the first semiconductor layer (4) and the insulation layer (5 and/or 21) are between the photoelectric conversion layer (3) and the multilayer wiring substrate (31), and
the multilayer wiring substrate (31) includes a readout circuit (31 and 39; paragraph 47) coupled to the contact electrode (12) through the coupling layer (33) (Fig. 2).  
Claim 6:  Nagai in view of Ni discloses the light-receiving device according to claim 2 and Nagai further discloses wherein
the contact electrode (12) comprises an electrically conducting film (12) in the opening (opening in 5) (Fig. 2), and
the photoelectric conversion layer (3) is electrically coupled to a readout circuit (31 and 39; paragraph 47) via the electrically conducting film (12) (Fig. 2).
Claim 7:  Nagai in view of Ni discloses the light-receiving device according to claim 4 and Nagai further discloses wherein the photoelectric conversion layer (3), the first semiconductor layer (4), and the second semiconductor layer (2) is configured by a compound semiconductor (In0.53Ga0.47As, InP, InP, respectively; paragraph 40).
Claim 8:  Nagai in view of Ni discloses the light-receiving device according to claim 7 and Nagai further discloses wherein the compound semiconductor is a group III-V semiconductor (In0.53Ga0.47As and InP; paragraph 40).
Claim 9:  Nagai in view of Ni discloses the light-receiving device according to claim 4 and Nagai further discloses wherein
the photoelectric conversion layer (3) comprises InxGa(i-x)As (0 < x <1) (In0.53Ga0.47As; paragraph 40), and
the first semiconductor layer (4) and the second semiconductor layer (2) comprises InP (paragraph 40).
Claim 10:  Nagai in view of Ni discloses the light-receiving device according to claim 1 and Nagai further discloses wherein first the insulation layer (5 and/or 21) comprises at least one of a silicon nitride (SiNx) film or a silicon oxide (SiOx) film (paragraphs 46 and 51).
Claim 14:  Nagai discloses an electronic apparatus comprising: 
a plurality of pixels (photodiode array; paragraphs 7 and 40), wherein
each of the plurality of pixels (each photodiode of the photodiode array) includes a photoelectric conversion layer (3; Fig. 2, paragraphs 7 and 40),
the photoelectric conversion layer (3) includes a first compound semiconductor (In0.53Ga0.47As; paragraph 40), and 
the photoelectric conversion layer (3) is configured to absorb a wavelength of an infrared region (paragraph 40) to generate electric charges;
a first semiconductor layer (4; Fig. 2, paragraph 40) on the photoelectric conversion layer (3); 

the first semiconductor layer (4) includes a second conductivity-type region (15; Fig. 2; paragraph 40) at a middle region (middle region of 4) of the first semiconductor layer (4), and
the middle region excludes (middle region of 4) a periphery (periphery of 4) facing the photoelectric conversion layer (3);
a contact electrode (12; Fig. 2, paragraph 41) coupled to the second conductivity-type region (15);
a coupling layer (33; Fig. 2, paragraph 47) coupled to the contact electrode (12), wherein the coupling layer (33) is configured to readout the electric charges through the contact electrode (12) (paragraph 47); and
a second insulation layer (6; Fig. 2, paragraphs 41 and 52) that surrounds the coupling layer (33).
Nagai appears to not explicitly the first compound semiconductor with a first conductivity type.
Ni, however, discloses a photoelectric conversion layer (active layer; paragraphs 4-7) that includes a first compound semiconductor (In0.53Ga0.47As; paragraph 5) with a first conductivity type (n-type; paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai with the disclosure of Ni to have made 
Claim 15:  Nagai in view of Ni discloses the light-receiving device according to claim 14 and Ni further discloses wherein the photoelectric conversion layer (5; Fig. 10, paragraph 80) is separated by the first insulation layer (20 and/or 21; paragraphs 80-84) for each of the plurality of pixels (Ni, prima facie case of obviousness as stated above).
Claim 17:  Nagai in view of Ni discloses the light-receiving device according to claim 5 and Nagai further discloses wherein the readout circuit (31 and 39) includes a wiring layer (39) and a pixel circuit (39) (paragraph 47).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Ni as applied to claims 4 above, and further in view of Klem et al. (U.S. Pub. 2014/0225063).
Claim 16:  Nagai in view of Ni discloses the light-receiving device according to claim 4.
Nagai in view of Ni appears not to explicitly disclose a transparent electrode on an entire surface of the second semiconductor layer.
Klem et al., however, discloses a transparent electrode (120; Fig. 1, paragraph 53) on an entire surface of the second semiconductor layer (upper layer of 112; paragraph 53) is a suitable configuration to connect a photodiode to ground (paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Nagai in view of Ni with the disclosure of Klem .

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Applicant contends the combination of Nagai and Ni does not teach, suggest or render obvious a coupling layer coupled to the contact electrode for readout of the electric charges through the contact electrode; and a second insulation layer that surrounds the coupling layer.
Examiner notes that Nagai discloses a coupling layer (33; Fig. 2, paragraph 47) coupled to the contact electrode (12), wherein the coupling layer (33) is configured to readout the electric charges through the contact electrode (12) (paragraph 47); and a second insulation layer (6; Fig. 2, paragraphs 41 and 52) that surrounds the coupling layer (33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815